NOTICE
                                      2022 IL App (5th) 220445-U
                                                                                     NOTICE
 Decision filed 11/28/22. The
                                                                          This order was filed under
 text of this decision may be
                                            NO. 5-22-0445                 Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                          not precedent except in the
 the filing of a Petition for
                                                                          limited circumstances allowed
 Rehearing or the disposition of               IN THE                     under Rule 23(e)(1).
 the same.

                                   APPELLATE COURT OF ILLINOIS

                            FIFTH DISTRICT
________________________________________________________________________

In re ADOPTION OF A.C., a Minor                    ) Appeal from the
                                                   ) Circuit Court of
(Dawn Sigler and Robert Copeland,                  ) Macon County.
                                                   )
      Petitioners-Appellees,                       )
v.                                                 ) No. 21-AD-54
                                                   )
Richard Mares,                                     ) Honorable
                                                   ) Thomas E. Little,
      Intervenor and Counterpetitioner-Appellant). ) Judge, presiding.
________________________________________________________________________

          JUSTICE CATES delivered the judgment of the court.
          Justices Welch and Moore concurred in the judgment.

                                             ORDER

¶1        Held: The circuit court had jurisdiction to consider grandfather’s counterpetition
                for adoption. The circuit court’s decision to grant the foster parents’ petition
                for adoption and deny grandfather’s counterpetition was not against the
                manifest weight of the evidence.

¶2        Richard Mares, A.C.’s maternal grandfather, appeals the judgment of the circuit

court of Macon County denying his counterpetition for adoption while granting the foster

parents’ adoption petition. He argues that granting his petition was in A.C.’s best interest.

The foster parents argue that the counterpetition was insufficient and deprived the circuit

court of jurisdiction. We affirm.

                                                  1
¶3                                I. BACKGROUND

¶4     A.C. was born on September 29, 2015, to her biological parents, Jessica Mares and

T.J. Clifton. A.C. was exposed to opiates during the pregnancy and experienced withdrawal

symptoms at birth. Jessica and T.J. were respondents in a Macon County, juvenile

proceeding. See In re A.C., No. 19-JA-224 (Cir. Ct. Macon County). A.C. and her brother

were removed from her parents’ care and placed in protective custody with a relative. On

February 16, 2020, A.C. was transferred to traditional foster care with Dawn Sigler and

Robert Copeland (collectively, foster parents). On March 1, 2021, Jessica and T.J.

surrendered their parental rights to A.C. after Jessica became pregnant. The Guardianship

Administrator of the Illinois Department of Children and Family Services (DCFS) was

appointed as the guardian of A.C. with authority to consent to adoption. See In re A.C.,

No. 19-JA-224 (Cir. Ct. Macon County).

¶5     On August 17, 2021, the foster parents filed a petition to adopt A.C. The petition

was filed with the consent of DCFS. Upon the filing of the petition, the circuit court

appointed Kathleen Pletsch as the guardian ad litem (GAL). On August 31, 2021, Richard

Mares (Grandfather), A.C.’s maternal grandfather, filed a petition to intervene in the

adoption proceeding filed by the foster parents. Grandfather’s petition to intervene asserted

that he was related to A.C. and was allowed to file a petition to adopt prior to the entry of

a judgment of adoption. The foster parents filed an objection to the motion to intervene and

argued that Grandfather had previously declined the opportunity to care for A.C. and A.C.

had bonded with her foster parents. The circuit court granted the petition to intervene over

the foster parents’ objection. Subsequently, Grandfather filed a counterpetition for the
                                           2
adoption of A.C. The foster parents did not address the sufficiency of Grandfather’s

counterpetition or claim noncompliance with the Adoption Act (750 ILCS 50/1 et seq.

(West 2020)) before the circuit court.

¶6                   A. DCFS Investigation Report for Adoption

¶7     DCFS filed an investigation report for adoption on October 12, 2021. The report

included background information on the foster parents and did not include information on

Grandfather. According to the DFCS report, the foster parents, Dawn and Robert, were

married, and lived with Dawn’s 16-year-old adopted son. Dawn was a homemaker and

previously employed as a home health aide coordinator and daycare aide. The report

revealed that Dawn had been prescribed medication for anxiety and depression, and she

was a smoker. Robert was employed full time as a lead operator. He was in good health

but was also a smoker and had a history of alcohol abuse.

¶8     The DCFS report included Dawn and Robert’s criminal histories. Dawn had been

arrested in 2003 and found guilty of deceptive practice for writing a bad check. Robert had

multiple DUIs and convictions for driving on a suspended license. He had served time in

county jail. In 2004, Robert was arrested for trespass to a residence and domestic battery.

He was sentenced to 18 months of supervision and the case was dismissed. Robert reported

that he no longer drinks.

¶9     The report indicated that the foster parents have strong parenting skills, and they

advocate for A.C.’s best interests. They have sufficient income, and their home exceeds

the foster care licensing standards. A.C. has her own bedroom, age-appropriate toys, and

appropriate clothing for her age and size. Additionally, A.C. has bonded with her foster
                                            3
family. DCFS recommended that the foster parents adopt A.C. Along with the adoption

report, DCFS, through its Guardianship Administrator, which had the right and authority

to consent to the adoption, filed a consent form for the foster parents to adopt A.C.

¶ 10                       B. GAL Report – March 23, 2022

¶ 11   The GAL filed a report on March 23, 2022. The GAL report included a similar

background and criminal history for the foster parents as set forth in the DCFS report. The

GAL report also included Grandfather’s background. He had been convicted of possession

of a controlled or counterfeit substance in Macon County. See People v. Mares, No. 97-

CF-1493 (Cir. Ct. Macon County, Mar. 3, 1998). Grandfather also had been convicted of

violating an order of protection. See People v. Mares, No. 15-CF-559 (Cir. Ct. Macon

County, Sept. 15, 2015).

¶ 12   The report further revealed that on September 1, 2021, the GAL spoke with A.C.,

who was five years old at the time. A.C. enjoyed school, playing outside, dancing, getting

her makeup and nails done with Dawn, and riding bikes with Robert. A.C. told the GAL

that she was excited about the adoption.

¶ 13   The GAL had also contacted Jacqueline Danneberger, the petitioner in the order of

protection case against Grandfather. The GAL learned that Jacqueline had filed a petition

for an order of protection because Grandfather was “overly persistent” in trying to remain

in a relationship that had ended after five years. Grandfather continued to contact

Jacqueline after the plenary order was granted, resulting in Grandfather’s conviction for

violating an order of protection. Jacqueline, however, subsequently dismissed the order of


                                             4
protection and became friends with Grandfather. She did not believe that Grandfather was

a dangerous person, and she supported him in the adoption process.

¶ 14   The GAL report also indicated that Grandfather had indicated he wanted to care for

A.C. before she was placed with the foster parents. A.C. had a brother that was diagnosed

with cerebral palsy. Grandfather was concerned about whether he would be able to properly

care for his grandson, who had substantial medical issues. DCFS only gave Grandfather

the option to care for both children.

¶ 15   The report further indicated that Grandfather was concerned about A.C.’s placement

with the foster parents because he believed that Dawn abused drugs. Grandfather informed

the GAL that a school employee had reported Dawn to DCFS after Dawn appeared to be

intoxicated in the school parking lot with A.C. The GAL could not locate the DCFS report.

When asked about the incident, Dawn informed the GAL that she was not intoxicated when

she dropped A.C. off at school. Dawn indicated she had recently purchased a van and had

a difficult time opening the sliding door. A week after the incident, Dawn submitted to a

drug test, and the results were negative. DCFS determined that the complaint was

unfounded. Grandfather also informed the GAL that he had reported Dawn to DCFS

because he believed that Dawn was abusing drugs. The allegation of drug use was based

on messages between Dawn and A.C.’s natural mother, Jessica. The GAL had spoken to

Jessica and viewed the messages on her phone. From the GAL’s perspective, it appeared

that Dawn had purchased drugs from A.C.’s biological parents, Jessica and T.J. Dawn

denied purchasing and using illegal drugs. The GAL believed the messages posed a

legitimate concern and suggested that testimony regarding the allegations was necessary.
                                            5
¶ 16   The GAL was unable to make an adoption recommendation in her initial report. She

did not want to disrupt the continued care of A.C. by the foster parents. However, if the

allegations of drug use by Dawn were proven as true, then the GAL would support

Grandfather’s adoption of A.C. On the other hand, if the claims were unfounded, then the

GAL believed that an adoption by the foster parents would be in A.C.’s best interest.

¶ 17                       C. Hearing on Adoption Petitions

¶ 18   The hearing on the adoption petitions began on March 25, 2022. The foster parents

proceeded first. Dawn was the opening witness. She testified that she had been a licensed

foster parent for approximately 17 years. She began fostering A.C. and A.C.’s brother in

February of 2020. A.C.’s brother had cerebral palsy, required extensive care, and was

frequently hospitalized. The foster parents requested that both children be removed from

their care because during the COVID-19 pandemic Dawn struggled to care for her own son

and A.C. when A.C.’s brother was hospitalized. COVID-19 limited social interactions

which made it difficult for anyone to help Dawn and she began to suffer from heart

palpitations and panic attacks. Three weeks after the children were removed, however, A.C.

returned to the foster parents’ care. A.C.’s brother did not return with A.C. Since that time,

A.C. had been in continuous care with the foster parents. Dawn testified that although

A.C.’s brother did not return to her care, she continued to facilitate the relationship between

A.C. and her brother, and intended to continue to do so after A.C. was adopted. During the

COVID-19 pandemic, Dawn also assisted A.C. to interact with her mother, Jessica, through

video conference visitation and phone calls before Jessica surrendered her parental rights.


                                              6
Dawn testified that she had always supported Jessica and A.C.’s relationship when Jessica

was sober.

¶ 19   Dawn stated that she was in good health. She had undergone gastric bypass surgery

eight years previously and had a history of issues with ulcers which caused her to

occasionally vomit blood when she had a flare-up. Dawn was also prescribed Wellbutrin.

She testified that she seldom drinks alcohol.

¶ 20   Dawn believed that A.C. had bonded with her foster family. A.C. and Dawn’s

adopted son act like brother and sister. A.C. adores Dawn’s husband, Robert, and they

frequently play together. A.C. would write letters to her foster parents that say, “I love you,

mom and dad” and often told them, “I love you so very, very, very much.” Dawn also

testified that A.C. was doing well in school. A.C. was not aware of the adoption

proceedings.

¶ 21   Dawn also testified to Grandfather’s interactions with A.C. He had helped watch

A.C. on some weekends. Dawn did not have any issues with Grandfather until she found

out that he had taken A.C. in the company of Jacqueline, the person who had an order of

protection against him. The last time that Grandfather spent time with A.C. was

approximately a year prior to the hearing.

¶ 22   Robert testified after Dawn. He was employed as a lead operator for a medical waste

disposal service. He explained that Dawn was a stay-at-home home mother because he

made enough money for their family. Robert would walk A.C. to and from school, which

was located three blocks from their house. He no longer had a driver’s license due to his

history with DUIs. He had refrained from consuming alcohol for more than five years.
                                           7
¶ 23   Kimberly Wade, an adoption specialist with the Center for Youth and Family

Solutions, testified that it was in A.C.’s best interests to grant the foster parents’ adoption

petition. She believed that it would be detrimental for A.C.’s well-being if she were

removed from their care. Kimberly had never observed the foster parents at their home due

to COVID-19; however, she conducted multiple video conferences. Kimberly had never

met Grandfather and had no personal information regarding him. After Kimberly’s

testimony concluded, the foster parents rested their case.

¶ 24   Grandfather began his case by calling as his first witness, Jessica Mares,

Grandfather’s daughter and A.C.’s biological mother. She testified regarding the drug use

by Dawn. Jessica indicated she would communicate with Dawn through text messaging or

through Facebook messenger. Jessica described a conversation that she had with Dawn

through Facebook messenger on May 1, 2021, where Dawn had asked Jessica to call Dawn.

Jessica texted back, “T.J. said 15 of them for 300 5 dollara [sic] off every bag said meet

him in moara arounf [sic] 7.” Jessica testified that “bags” referred to marijuana. Jessica

further stated that she and T.J. met with Dawn at a Walmart in Decatur, Illinois, and T.J.

sold Dawn marijuana.

¶ 25   Dawn also messaged Jessica on May 18, 2021, and said, “have [T.J.] give you that

bag if he still has it.” Dawn additionally messaged, “I’m in so much pain I feel horrible.”

Jessica suggested that Dawn meet T.J. at Walmart again and Dawn declined. Jessica then

offered to bring the bag to Dawn’s house and requested Dawn’s address. Dawn responded

with “111 South Miller.” Jessica testified that this address was Dawn’s house and that she


                                              8
had been to her house in the past. According to Jessica, Dawn purchased marijuana from

T.J. that same evening.

¶ 26   Jessica sent Dawn a message on June 8, 2021, that said, “I can get 10 of those bars

for you he wants $8 a piece. He could probably get more than 10 if you want.” Jessica

testified that the text meant that T.J. would sell Dawn “bars” of Xanax. Dawn responded

that she wanted 10. Dawn had moved and messaged that her new address was “520 e main

st.” Jessica had been to Dawn’s new house, and she believed that was her current address.

Jessica testified that she was present when Dawn purchased Xanax from T.J. on June 8,

2021. She believed that Robert was home, but he was not involved in the transaction.

¶ 27   Jessica additionally testified that, on occasion, Dawn had appeared to be “under the

influence,” as she had appeared “a little out of it.” A.C. had been removed from Jessica

and T.J.’s care due to drug-related issues. Jessica explained that she never reported Dawn’s

purported substance abuse issues because Jessica wanted to continue seeing A.C. and did

not want the issues to negatively impact her relationship with A.C. According to Jessica,

Grandfather did not have substance abuse issues.

¶ 28   During cross-examination, Jessica was questioned about her criminal record. Jessica

admitted to having been convicted of several felony offenses. She was on probation at the

time of the hearing. Jessica had given birth to a son while the juvenile case was pending,

and her baby was also removed from her care. Jessica had messaged Dawn on January 4,

2022, that she vowed to get back at Dawn for having her baby taken away.

¶ 29   T.J. Clifton testified next about selling drugs to Dawn. T.J. had met with Dawn in

the early summer of 2021. He recalled selling marijuana and pills to Dawn at a McDonald’s
                                             9
in Clinton, Illinois. He believed that he was only involved in that one transaction. He then

testified that he had met with Dawn at a Walmart in Decatur, Illinois, but that Dawn had

not purchased anything from him at that time. T.J. testified that he had prior convictions

for drug-related issues and had been under the influence of drugs during his interactions

with Dawn.

¶ 30   On cross-examination, T.J. admitted to several criminal convictions. He believed

that he was using marijuana and cocaine when he met with Dawn. He could not recall what

had happened but remembered that he had “met her at Walmart and at McDonald’s and

sold her drugs.”

¶ 31   Grandfather next called Dawn as a witness and questioned her about the substance

abuse allegations. First, she was questioned about appearing intoxicated at A.C.’s school,

resulting in a report to DCFS. Dawn explained that a teacher’s assistant reported Dawn to

DCFS because Dawn had a difficult time opening the sliding door to her van. Dawn had

bronchitis and was not feeling well. The van was new, the child lock was on, and Dawn

was unable to exit the van at school because of COVID-19 restrictions. DCFS investigated

the incident and Dawn agreed to take a drug test. The results of the test were negative.

¶ 32   Dawn was also questioned about messaging Jessica. Dawn admitted that in May of

2021, she had messaged Jessica, “You up? Let me know if you are. I’m struggling for

answers. Thought you could help?” Dawn stated that she sent the message because “[A.C.]

had been expressing some big feelings, and I was trying to navigate them.” Dawn was

asked about the message from Jessica that read, “T.J. said 15 of them for 300 5 dollara [sic]


                                             10
off every bag said meet him in moara arounf [sic] 7.” Dawn stated that she did not know

about the message, and she did not meet Jessica and T.J. in Maroa, Illinois.

¶ 33   Dawn next testified to the messages sent on May 18, 2021. Dawn admitted that she

had messaged Jessica to ask T.J to give Jessica the “bag,” if he still had it. Dawn explained

that the “bag” was not a drug reference. Jessica had been to Dawn’s house and took a bag

which contained nausea medication.

¶ 34   Dawn denied responding to a message from Jessica that said, “I can get 10 of those

bars for you he wants $8 a piece. He could probably get more than 10 if you want.” Dawn

stated that she did not see that message until six weeks after it happened. She had

discovered the message when she was looking for a photo of A.C. that Jessica had sent to

her through Facebook messenger. Dawn also stated the second address sent to Jessica was

incorrect. Dawn believed that someone had used her phone to send the messages. She

explained that her friend, Renee Delaney, and Jessica would frequently use her phone. The

court then ended testimony for the day.

¶ 35   The hearing resumed on April 28, 2022. Testimony began with Jacqueline

Danneberger. Jacqueline had filed for an order of protection against Grandfather on August

26, 2014. See Danneberger v. Mares, No. 14-OP-501 (Cir. Ct. Macon County, Aug. 26,

2014). Jacqueline testified that she sought an order of protection because Grandfather

continued to contact her through email, text, and phone calls after their relationship ended.

The plenary order was entered, and Grandfather continued to contact her, resulting in

Grandfather’s conviction for violating the order of protection. Jacqueline later decided to

contact Grandfather and she dismissed the order of protection before its expiration.
                                        11
Jacqueline testified that Grandfather was a “good-hearted person,” and they became

friends. According to Jacqueline, Grandfather had not visited A.C. in over a year.

¶ 36   Grandfather then testified. He stated that he was 59 years old and in good health.

He was employed for 31 years with a company that builds hotels. He was financially able

to care for A.C. and would be able to add A.C. to his company’s health insurance plan if

his petition was granted. He testified about his plan for A.C. to attend school while in his

care. A.C.’s aunt lived two blocks from his apartment. A.C. would be able to ride the school

bus with her cousins. His work schedule allowed him to care for A.C. after school. He also

testified that he would encourage A.C. to maintain a relationship with her siblings.

Grandfather was concerned that Dawn would not allow extended family to contact A.C. if

their adoption petition was granted.

¶ 37   Grandfather provided testimony on A.C.’s placement with a foster family. When

A.C. was removed from her parents, Grandfather was working out-of-state. A.C. was

initially placed with Grandfather’s ex-wife’s sister. He had helped her with bills and had

purchased appliances while she cared for A.C. and her brother. Grandfather was not

notified when she stopped caring for the children. He claimed that he was not given the

opportunity to care for A.C. Grandfather had made several calls to DCFS and was unable

to reach anyone and he did not have the foster parents’ contact information. Jaqueline had

contact information for a DCFS supervisor, and she assisted Grandfather in requesting

visitation. DCFS arranged visitation beginning in September of 2020. After the foster

parents had notified DCFS that they were unable to care for both A.C. and her brother,

Grandfather requested to care for A.C. Grandfather was unable to provide A.C.’s brother
                                          12
with the necessary day-to-day care needed for his cerebral palsy. DCFS responded that it

wanted the children to stay together, and Grandfather was informed that his housing was

inadequate. Grandfather rented a larger apartment, but A.C. was returned to the foster

parents’ care before he finalized his move. Grandfather testified that he was still renting

the larger space and had a bedroom for A.C.

¶ 38   Grandfather had called the DCFS hotline after discovering that the children were

separated and DCFS did not place A.C. in his care. He did not trust Dawn and thought she

was “flighty.” In his complaint to DCFS, he stated that Dawn had the physical appearance

of someone that was abusing drugs. Grandfather was also concerned with Dawn smoking

around A.C.

¶ 39   Grandfather visited A.C. every other weekend after she returned to Dawn’s care

until July of 2021. In July of 2021, Dawn had asked him to watch A.C. so that she could

prepare the house for new foster children. A.C. stayed the night with Grandfather. Dawn

stopped allowing visitation after that weekend. Grandfather believed that Dawn ended

visitation because he had filed a counterpetition for adoption.

¶ 40   Grandfather then testified about the order of protection. He explained that he had

“tried too much” to continue his relationship with Jacqueline. He had learned that “you

need to listen when they tell [you] they don’t want to talk to you.”

¶ 41   After Grandfather’s testimony concluded, Dawn resumed her testimony about

substance abuse allegations. She testified that her friend, Renee Delaney, would stay at her

house on occasion, and Renee had access to Dawn’s phone. On July 28, 2021, Dawn

confronted Renee about her use of Dawn’s phone, which upset Renee. Renee passed away
                                         13
on October 13, 2021. Dawn denied purchasing drugs from T.J. and Jessica. Dawn

additionally testified that she never interfered with Grandfather’s relationship with A.C.

and she had invited him to spend Christmas and Easter with A.C.

¶ 42   On cross-examination, Dawn was further questioned about the messages to Jessica.

Dawn admitted to sending a message about the “bag” because Jessica mistakenly took

Dawn’s prescription medication after a visit. Dawn had requested that T.J. “bring the bag

with my stuff in it,” and the message had nothing to do with purchasing illegal drugs. Dawn

denied responding to the Facebook message that referred to Xanax bars and marijuana. She

explained that she had a “huge fight” with Renee when she confronted her about the

messages. Dawn could not verify that her friend sent messages from Dawn’s phone. Dawn

testified that her “phone is always out” and “it is always open.” Dawn also admitted that

she told Jessica that “no one” would be allowed to visit A.C., but she did not specifically

withhold visitation from Grandfather.

¶ 43   The hearing concluded after Dawn finished her testimony. The court allowed the

GAL to file a recommendation within 14 days. The parties were given an additional 14

days to submit written closing statements after the GAL report was filed.

¶ 44                       D. GAL Report – May 12, 2022

¶ 45   On May 12, 2022, the GAL filed a second report which included references to

testimony from the hearing. The report discussed the exchange of messages between

Jessica and Dawn. Jessica and Dawn gave conflicting testimony regarding the use of “bag”

in the messages. The GAL believed that the messages lacked context, and in her opinion,

Jessica’s testimony was not enough to support the inference that Dawn had purchased
                                         14
marijuana. The GAL opined that Jessica was “biased and motivated by her own interests.”

No additional evidence was presented that supported Jessica’s claim that Dawn purchased

drugs.

¶ 46     The GAL also considered T.J.’s testimony regarding the sale of illicit drugs to

Dawn. His testimony of the dates and locations of the alleged drug sales differed from

Jessica’s testimony. He had also testified that he was a habitual drug user, which affected

his memory. In the GAL’s opinion, T.J.’s testimony was “inconsistent, lacked clarity, and

was altogether unconvincing.”

¶ 47     The GAL report also addressed the incident where a teacher’s assistant reported

Dawn to DCFS for appearing to be “under the influence.” In response to the allegation,

Dawn took a drug test, and the result was negative. The GAL considered that DCFS

allowed A.C. and other foster children to remain in Dawn’s care after investigating the

allegation made by the teacher’s assistant.

¶ 48     The GAL recommended that it was in A.C.’s best interests for the court to grant the

foster parents’ adoption petition. She believed the testimony regarding Dawn purchasing

and abusing illegal substances was vague and unreliable. A.C. was doing well in school

and was well adjusted to living with her foster parents. A.C. relied on them as parents. The

foster parents had appropriate housing and were financially able to care for A.C. The GAL

was concerned that granting Grandfather’s petition would interrupt the continuity of care

that A.C. had received from the foster parents since she was very young.




                                              15
¶ 49                           E. Closing Arguments

¶ 50   Dawn and Robert submitted a closing argument requesting that the court grant their

petition to adopt A.C. They argued that the DCFS investigation report did not address any

concerns with A.C.’s home environment. A.C. had bonded with her foster family. The

foster parents showed love and concern for A.C. and A.C. interacted well with their son.

Robert was financially able to provide for the family, while Dawn was able to be present

when A.C. returned home from school. The foster parents argued that the court should

grant their petition to adopt A.C. in accordance with the DCFS recommendation and the

recommendation of the GAL.

¶ 51   Grandfather argued in his closing argument that Dawn had issues with illicit drug

use which affected A.C.’s safety and well-being. He argued that the messages between

Dawn and Jessica demonstrated that Dawn had issues with substance abuse. A school

employee made a hotline report based on her belief that Dawn was “under the influence.”

Additionally, Grandfather had made a hotline call to DCFS due to his concerns regarding

Dawn. He additionally argued that the foster parents were both smokers and A.C. had

allergies. Dawn suffered from anxiety and depression, and she had testified that she

vomited blood regularly. Robert has a history of DUIs and no driver’s license. In

comparison, Grandfather had no health concerns and did not smoke.

¶ 52   Grandfather additionally argued that he had been in A.C.’s life since she was born,

and he remained in A.C.’s life when she was removed from her parents’ care. Grandfather

loved A.C. and A.C. loved him. He argued that granting his adoption petition would not

interfere with her school since she was only in kindergarten. Grandfather lived near a
                                         16
school and had family members that would attend school with A.C. The circuit court should

consider the value of preserving family ties. The foster parents were not related to A.C.

Grandfather, on the other hand, would facilitate a relationship between A.C. and her

cousins, as well as her brothers. He was financially secure, as he remained in the same

employment for 31 years. Grandfather argued that an investigation into his background

was not necessary under the Adoption Act because he was related to A.C. He

acknowledged that he was convicted of violating an order of protection, but he had become

friends with the person who had filed for the order of protection. Grandfather further argued

that the court should not rely on the DCFS report because it was incomplete. The report

did not include the information that the foster parents had requested that A.C. be removed

from their care, and failed to include any information on Grandfather. He requested that

the court grant his counterpetition for adoption and deny the petition filed by the foster

parents.

¶ 53                                 F. Judgment

¶ 54   The court entered a memorandum opinion on June 22, 2022, followed by a judgment

of adoption on June 24, 2022. The court considered the testimony of each witness, the

messages, and reports. The court determined that Jessica and T.J.’s testimony was not

credible. The court found that it was in A.C.’s best interest to be adopted by the foster

parents because they provided A.C. with a sense of security, familiarity, and continuity.

The court believed that Grandfather loved A.C., and he was concerned for her well-being.

However, the court found that removing A.C. from the foster parents would be disruptive


                                             17
and not in A.C.’s best interest. The court granted the foster parents’ petition for adoption

and denied Grandfather’s counterpetition. This appeal follows.

¶ 55                                 II. ANALYSIS

¶ 56   On appeal, Grandfather argues that the circuit court’s decision to deny his

counterpetition for adoption was against the manifest weight of the evidence. He asserts

that it was in A.C.’s best interests to grant his counterpetition for adoption and deny the

foster parents’ adoption petition.

¶ 57   The foster parents claim that the court was deprived of jurisdiction to consider

Grandfather’s counterpetition for adoption because he had not alleged consent by DCFS.

They also argue that Grandfather was not entitled to adopt A.C. because he had not

complied with an investigation requirement under the Adoption Act (750 ILCS 50/6 (West

2020)). The legal question of whether the circuit court has jurisdiction is reviewed de novo.

In re Luis R., 239 Ill. 2d 295, 299 (2010).

¶ 58   We first consider the foster parents’ argument that the circuit court was without

jurisdiction to grant Grandfather’s counterpetition for adoption. Despite procedural

failures, the circuit court has subject matter jurisdiction to hear and determine “a justiciable

matter to which the court’s constitutionally granted original jurisdiction extends.” (Internal

quotation marks omitted.) Johnson v. Ingalls Memorial Hospital, 402 Ill. App. 3d 830, 841

(2010). A “justiciable matter” is “a controversy appropriate for review by the court, in that

it is definite and concrete, as opposed to hypothetical or moot, touching upon the legal

relations of parties having adverse legal interests.” Belleville Toyota, Inc. v. Toyota Motor

Sales, U.S.A., Inc., 199 Ill. 2d 325, 335 (2002).
                                              18
¶ 59   Strict statutory compliance with statutory requirements is not necessary for circuit

court jurisdiction. In re Marriage of Bussey, 128 Ill. App. 3d 730, 733 (1984). Procedural

failures which could have been corrected if raised in the circuit court do not go to the

question of jurisdiction and cannot be raised for the first time on appeal. Bussey, 128 Ill.

App. 3d at 733.

¶ 60   A petition to adopt a child other than a related child shall state specific information

as required by section 5(B) of the Adoption Act, including:

       “That the person or agency, having authority to consent under Section 8 of
       this Act, has consented, or has indicated willingness to consent, to the
       adoption of the child by the petitioners, or that the person having authority
       to consent is an unfit person and the ground therefor, or that no consent is
       required under paragraph (f) of Section 8 of this Act[.]” 750 ILCS 50/5(B)(j)
       (West 2020).

This requirement under section (B)(j) is not required in a petition to adopt a related child.

750 ILCS 50/5(C) (West 2020). A petition to adopt a related child does not need to include

an allegation that the petitioner has custody or that DCFS has consented to the adoption.

In re J.D., 317 Ill. App. 3d 419, 425 (2000).

¶ 61   A “related child” is defined as:

        “a child subject to adoption where either or both of the adopting parents
       stands in any of the following relationships to the child by blood, marriage,
       adoption, or civil union: parent, grand-parent, great-grandparent, brother,
       sister, step-parent, step-grandparent, step-brother, step-sister, uncle, aunt,
       great-uncle, great-aunt, first cousin, or second cousin.” 750 ILCS 50/1(B)
       (West 2020).

A child’s grandparent is related to the child. In re Adoption of Ruiz, 164 Ill. App. 3d 1036,

1039 (1987).


                                             19
¶ 62   Grandfather alleged in his petition that he was the maternal grandfather of A.C. His

petition complied with the requirements to adopt a related child. Grandfather’s

counterpetition to adopt A.C. alleged a justiciable matter giving the circuit court

jurisdiction.

¶ 63   The foster parents additionally argue for the first time on appeal that Grandfather

failed to comply with the requirements of the Adoption Act (750 ILCS 50/6 (West 2020))

where DCFS did not complete an investigation of Grandfather. However, an investigation

is not required “when the petition seeks to adopt a related child.” 750 ILCS 50/6(D) (West

2020). Although an appellee is not as limited in the scope of review as an appellant, review

cannot go beyond the issues appearing in the record. Hiatt v. Western Plastics, Inc., 2014

IL App (2d) 140178, ¶ 107. An issue raised on appeal by an appellee “must at least be

commensurate with the issues presented at trial.” Greer v. Illinois Housing Development

Authority, 122 Ill. 2d 462, 509 (1988). The foster parents did not challenge the sufficiency

of Grandfather’s counterpetition or his relationship to A.C. before the circuit court. The

circuit court permitted Grandfather’s motion to intervene and allowed the filing of a

counterpetition for a related adoption. The foster parents cannot now change their theory

on review.

¶ 64   We next consider the merits of the competing petitions to adopt A.C. The circuit

court’s findings in an adoption proceeding will not be disturbed on review unless its

decision was against the manifest weight of the evidence. Nees v. Doan, 185 Ill. App. 3d

122 (1989). “A judgment is against the manifest weight of the evidence only when an

opposite conclusion is apparent or when findings appear to be unreasonable, arbitrary, or
                                           20
not based on evidence.” (Internal quotation marks omitted.) Battaglia v. 736 N. Clark

Corp., 2015 IL App (1st) 142437, ¶ 23.

¶ 65   The court has sole discretion over the final determination of the propriety of the

adoption. 750 ILCS 50/15.1 (West 2020). “When the trial court reviews facts in making its

final determination, the welfare of the child should be the prime consideration in all

adoption proceedings.” Stines v. Vaughn, 23 Ill. App. 3d 511, 519 (1974). The court shall

consider all relevant factors including, but not limited to:

              “(1) the wishes of the child;
              (2) the interaction and interrelationship of the child with the applicant
       to adopt the child;
              (3) the child’s need for stability and continuity of relationship with
       parent figures;
              (4) the wishes of the child’s parent as expressed in writing prior to that
       parent’s execution of a consent or surrender for adoption;
              (5) the child’s adjustment to his present home, school and community;
              (6) the mental and physical health of all individuals involved;
              (7) the family ties between the child and the applicant to adopt the
       child and the value of preserving family ties between the child and the child’s
       relatives, including siblings;
              (8) the background, age and living arrangements of the applicant to
       adopt the child;
              (9) the criminal background check report presented to the court as part
       of the investigation required under Section 6 of this Act.” 750 ILCS
       50/15.1(b) (West 2020).

No factor is assigned a greater weight than any other factor. In re Adoption of C.D., 313

Ill. App. 3d 301, 309 (2000).

¶ 66   In this case, the circuit court considered the statutory factors, witness testimony,

exhibits, arguments by counsel, and the reports filed by the GAL and DCFS in reaching its

decision in favor of the foster parents. The circuit court in its memorandum opinion

summarized the testimony received from the parties and their witnesses, including the
                                        21
foster parents, A.C.’s biological parents, Jessica and T.J., Jacqueline Danneberger, and

Kimberly Wade, an employee with the Center for Youth and Family Solutions.

¶ 67   The circuit court was in the best position to assess the credibility of the evidence

and witness testimony. C.D., 313 Ill. App. 3d at 308. Great deference is given to the circuit

court in making credibility determinations and we will not substitute our judgment for the

circuit court’s. Young v. Herman, 2018 IL App (4th) 170001, ¶ 70. The circuit court

addressed the substance abuse allegations made against Dawn and found that Dawn was a

credible witness. The circuit court found that Jessica and T.J. were not credible witnesses.

¶ 68   The foster parents had cared for A.C. since February 2020. A.C. relied on her foster

parents as parent figures and had developed a significant emotional attachment. A.C. was

performing well in school and she was well-adjusted with her foster family. The foster

parents had shown a willingness to maintain a familial relationship between A.C. and her

brothers. The court noted that Dawn had encouraged contact between A.C. and Jessica

when Jessica was sober. Robert was able to provide financial security for the family and

Dawn was able to stay at home and care for A.C.

¶ 69   The court also found that Grandfather loved A.C., and that his testimony was

credible. He was A.C.’s maternal grandfather and he would preserve family ties. A.C.’s

aunt would be able to assist Grandfather and help A.C. take the bus to school with her

cousins. He had stable employment and health insurance. The court considered that

Grandfather had spent time with A.C. on weekends and holidays before she was removed

from her parents’ care. He had also tried to care for A.C. when Dawn had given notice to

DCFS that she could no longer care for A.C. and her brother. DCFS, however, returned
                                         22
A.C. to the care of the foster parents. Grandfather had only visited with A.C. approximately

eight times in 2½ years.

¶ 70       The memorandum opinion also included a summary of the DCFS and GAL

reports. DCFS and the GAL both reported that A.C.’s placement with her foster family was

stable and that her removal from their care would be detrimental to A.C.’s best interests.

When weighing the statutory factors, the circuit court determined that it was in A.C.’s best

interest to avoid the detrimental effects of removing her from her placement with the foster

parents.

¶ 71   Sufficient evidence was presented for the circuit court to determine that granting the

foster parents’ adoption petition was in A.C.’s best interest. The circuit court’s decision to

deny Grandfather’s counterpetition for adoption was not against the manifest weight of the

evidence.

¶ 72                              III. CONCLUSION

¶ 73   For the reasons set forth, we affirm the ruling of the circuit court of Macon County

granting the adoption petition in favor of the foster parents and against Grandfather.



¶ 74   Affirmed.




                                             23